1



Exhibit (10.3)
TERMS AND CONDITIONS OF 2014
PERFORMANCE SHARE UNIT AWARD


Performance Share Unit Award made as of the first day of April 2014 (the “Award
Date”), by McGraw Hill Financial, Inc., a New York corporation (“McGraw Hill”).
WHEREAS, the Board of Directors of McGraw Hill (the “Board”) has designated the
Compensation and Leadership Development Committee of the Board (the “Committee”)
to administer the 2002 Stock Incentive Plan, as amended and restated (the
“Plan”), with respect to certain executives of the Company;
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
set forth for such terms in the Plan;
WHEREAS, the Committee has determined that the Employee should be granted a
Performance Share Unit Award under the Plan for the number of Performance Share
Units (“Units”) as specified in the Employee’s Performance Share Unit Award
Document (the “Award Document”); and
WHEREAS, the Employee is accepting the Performance Share Unit Award subject to
the terms and conditions set forth below:
1.    Grant of Awards. The grant of this Performance Share Unit Award (“Award”)
is subject to the terms and conditions hereinafter set forth with respect to the
Units covered by this Award. Payment, if any, under the Award will be made in
the number of shares of Stock corresponding to the number of Units earned
hereunder, with each Unit corresponding to one

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

2



share of Stock. For purposes of this Award, “Award Period” means the three
consecutive calendar years beginning with the calendar year that includes the
Award Date.
Upon grant of the Award, no stock or other certificate representing the Units or
the shares of Stock represented thereby will be issued to or registered in the
name of the Employee. The ultimate receipt of the shares of Stock by the
Employee is contingent upon achievement of the EPS goal established by the
Committee hereunder and the additional requirements set forth herein.
The Employee does not have an absolute right to receive a fixed or determinable
amount either at the inception or expiration of the Award Period.
2.    Performance Goals.
(a)    EPS and EPS Goals. The achievement of this Award shall be measured
against a schedule of a three-year Earnings per Share (“EPS”) growth goal
established prior to the grant of the Award by the Committee for the Award
Period. Subject to any adjustments to the schedule made by the Committee after
the Award Date pursuant to Section 2(b), this schedule shall govern the
determination of the Units earned and payable hereunder subject to and in
accordance with the other terms of this Award. If EPS growth equals 100% of the
target EPS growth goal, the Employee shall earn 100% of the Units. For EPS
growth between the zero payout level as established by the Committee and the
targeted growth goal, the Employee shall earn a pro rata portion of the Units.
For EPS growth that equals or exceeds the 200% payout level, as established by
the Committee, the Employee shall earn 200% of the Units payable at the 100%
payout level. For growth between the targeted growth goal and the 200% payout
level, as established by the Committee, the Employee shall earn 100% of the
Units plus a pro rata portion of the additional Units between the 100% and 200%
payout levels. For growth at or below the

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

3



zero payout level, all Units shall be forfeited by the Employee. If the Employee
is a Designated Employee, the maximum payment in respect of the Award shall not
exceed the Section 162(m) Performance Limit.
(b)    Committee Discretion to Adjust. For purposes of this Award, “EPS” means
diluted earnings per share as shown on the Consolidated Statement of Income in
the Company's Annual Report, adjusted in the manner that the Committee
determines to be appropriate to exclude some or all of one or more items of
income or expense. The EPS goals referred to in Section 2(a) are the targets for
EPS expressed as a dollar amount approved by the Committee for the Award Period.
The Committee may adjust these EPS targets after the Award Date in the manner
that the Committee determines to be appropriate to take into account facts and
circumstances occurring after the Award Date. The decision by the Committee to
adjust or not to adjust EPS or the EPS targets shall be final and binding on the
Employee and all other interested persons and, subject to Section 3, may have
the effect of increasing or decreasing the amount payable to the Employee
pursuant to this Award.
3.    Section 162(m) Compliance.
(a)    Designated Employees. It is the intention of the Company that the Award
granted to a Designated Employee shall satisfy the requirements for "qualified
performance based compensation" within the meaning of Treas. Reg. Section
1.162-27(e)(4), and, therefore, for Designated Employees, the achievement of
this Award shall also be measured against the achievement of the Section 162(m)
Performance Target. Employees who are Designated Employees shall be designated
as such in their Award Document. If the Employee is a Designated Employee, then
no amount shall be payable pursuant to this Award unless the Section 162(m)
Performance Target is achieved, and the Committee certifies the achievement of
such

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

4



target in a manner that complies with Section 162(m) of the Code following the
completion of the Award Period. If the Section 162(m) Performance Target is
achieved, the number of Shares available for payment under this Award shall not
exceed the Section 162(m) Performance Limit, reduced, if applicable, in the
manner contemplated by Section 2 to take into account the achievement of the EPS
targets for the Award Period.
(b)    Deferral for Section 162(m) Compliance. The Company reserves the right,
in the event that a payment in respect of the Award to a Covered Employee
(including a Designated Employee) is ineligible for treatment as "qualified
performance based compensation" and if, but only if, such ineligibility would
result in the loss of tax deductions to the Company, to defer, in whole or in
part, the payment of the Award to the Covered Employee under the terms of this
Section 3(b), but only with respect to Awards that become payable before a
Change of Control. Under the circumstances described in this Section 3(b), (i)
the Employee will, but only to the extent necessary to avoid a deduction
disallowance to the Company, forfeit all rights to this Award and (ii) the
Company shall credit to an account for the Employee maintained on the books and
records of the Company an amount equal to the value of such forfeited Award. The
payment in respect of the Award will be valued as of the date payments of other
awards with the same Maturity Date are valued for other Employees. Said amount
credited to the Employee's Deferred Account, together with interest calculated
at the same rates used to calculate interest on deferred balances in the
Company’s Key Executive Short-Term Deferred Compensation Plan, shall be paid in
a lump sum on the earliest date at which the Company reasonably anticipates that
the deduction of the payment of the amount will not be limited or eliminated by
application of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”).
(c)    Definitions. For purposes of this Award, the following definitions shall
apply:

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

5



“Covered Employee” means an Employee who is a "covered employee" within the
meaning of Section 162(m)(3) of the Code on the Payment Date.
“Designated Employee” means an Employee whom the Committee designates as such
within the first 90 days of the Award Period.
“Section 162(m) Performance Limit” means the lesser of (i) 200% of the target
payout level of the Award and (ii) the applicable share limit in Section
10(c)(ii) of the Plan in effect on the Award Date (as such limit may be
subsequently adjusted in accordance Section 3(d) of the Plan after the Award
Date).
“Section 162(m) Performance Target” means the target for the Company’s Net
Income for the initial year of Award Period established by the Committee for the
award in a manner that complies with Section 162(m) of the Code during the first
90 days of the Award Period.
“Net Income” means McGraw Hill’s after-tax income as reported on a consolidated
basis in McGraw Hill’s audited financial statements for the applicable year in
the Award Period. Net Income shall be adjusted to eliminate the effects of
charges for restructurings, charges for discontinued operations, charges for
extraordinary items and other unusual or non-recurring items of loss or expense,
the unbudgeted current year impact and cumulative effect of accounting changes,
the unbudgeted loss or expense impact of any acquisition or divestiture made
during the year, and any direct or indirect change in the Federal corporate tax
law or rate affecting the year, each as defined by generally accepted accounting
principles and identified in the audited financial statements, notes to the
audited financial statements, management’s discussion and analysis or other
McGraw Hill filings with the Securities and Exchange Commission. The calculation
of Net Income for purposes of Section 3 shall be consistent in all respects with
the

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

6



calculation of “net income” for the applicable year under McGraw Hill’s Key
Executive Short-Term Incentive Compensation Plan for the applicable year.
4.    Distribution Following Maturity Date.
(a)    Maturity and Payment Dates. If the Employee remains an employee of the
Company through December 31, 2016 (the “Maturity Date”), the Units earned in
accordance with the payout schedule established by the Committee, shall be paid
to the Employee on the date after the Maturity Date and prior to March 15th of
the first calendar year following the Maturity Date that is specified by the
Committee for the settlement of the Award (the “Payment Date”).
(b)    Conversion and Share Withholding. The Units payable to the Employee shall
be converted into shares of Stock on the Payment Date and such shares shall be
delivered to the Employee on the Payment Date. Before payment is made to the
Employee, the Company shall withhold all applicable Federal, state and local
income taxes. To satisfy such withholding requirement, the Company shall hold
back a sufficient number of the shares and cash which would otherwise be
delivered to the Employee to satisfy the required withholding obligation.
(c)    Non-U.S. Persons. If the Employee is not on a U.S. dollar-based payroll
on the Award Date or at any time thereafter prior to the Maturity Date, then the
Employee shall indemnify the Company for any loss sustained by the Company from
the failure to satisfy the withholding obligations described in Section 4(b),
and the Employee shall, upon request, provide the Company with satisfactory
evidence that the Employee has satisfied such obligations.
5.    Termination of Employment Prior to Maturity Date.
(a)    Pro Rata Award Opportunity in Certain Circumstances. In the event of the
termination of the Employee's employment with the Company prior to the Maturity
Date due to

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

7



(i) Normal Retirement, Early Retirement, or Disability, (ii) death, or
(iii) with the approval of the Committee, in connection with a termination by
the Company other than for Cause, the Employee shall be eligible to receive
payment of a pro rata portion of this Award. Except as provided in Section 9
hereof, in the event the Employee voluntarily resigns his or her employment with
the Company or is involuntarily terminated by the Company for Cause prior to the
Maturity Date, the Employee shall forfeit the right to any payment under this
Award.
(b)    Determination of Pro Rata Award.
(i)    Normal Retirement, Early Retirement, or Disability. The pro rata portion
of the Award to be received by the Employee if he or she terminates because of
Normal Retirement, Early Retirement, or Disability shall be determined:
(X) first, by multiplying the number of Units by a fraction, the numerator of
which is the number of years completed (counting the year of termination as a
completed year) during the Award Period and the denominator of which is three
years; (Y) second, by measuring the compound annual growth from the Award cycle
base year through the Maturity Date; and (Z) by awarding the number of Units
determined in (X) based on the degree to which the achievement calculated in (Y)
achieves the EPS goal established for the Award, subject to the limits set forth
in the goal and payout schedule established for this Award and to the provisions
of Section 2 hereof.
(ii)    Termination by the Company Other than For Cause. The pro rata portion of
the Award to be received by the Employee, with the approval of the Committee, in
connection with a termination by the Company other than for Cause, shall be
determined: (X) first, by multiplying the number of Units by a fraction, the
numerator of which is the number of full months during the performance period in
which the Employee participated and the denominator of which is 36 months;
(Y) second, by measuring the compound annual growth from the Award cycle base

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

8



year through the Maturity Date; and (Z) by awarding the number of Units
determined in (X) based on the degree to which the achievement calculated in (Y)
achieves the EPS goal established for the Award, subject to the limits set forth
in the goal and payout schedule established for this Award and to the provisions
of Section 2 hereof.
(iii)    Death. The pro rata portion of the Award to be received by the Employee
if he or she terminates because of death, shall be determined: (X) first, by
multiplying the number of Units by a fraction, the numerator of which is the
number of years completed during the Award Period (counting the year of
termination as a completed year) and the denominator of which is three years;
(Y) second, by measuring the compound annual growth from the Award cycle base
year through the end of the year in which termination occurs; and (Z) by
awarding the number of Units determined in (X) based on the degree to which the
achievement calculated in (Y) achieves the EPS goal established for the Award,
subject to the limits set forth in the goal and payout schedule established for
this Award and to the provisions of Section 2 hereof.
(c)    Timing of Distribution of Pro Rata Award.
(i)    All Circumstances Other Than Death. In the event of the termination of
the Employee’s employment with the Company prior to the Maturity Date other than
for death (including, without limitation, Normal Retirement, Early Retirement,
Disability, or other than for Cause), the Employee’s pro rata portion of the
Award (if any) determined to have been earned out pursuant to Section 5(a)
herein shall be delivered to the Employee on the Payment Date.
(ii)    Death. In the event of the termination of the Employee’s employment with
the Company prior to the Maturity Date due to death, the Employee’s pro rata
portion of the Award (if any) determined to have been earned out pursuant to
Section 5(a) herein shall be delivered to the beneficiary designated by the
Employee (or if the Employee has not designated a beneficiary,

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

9



to the representative of the Employee’s estate), not later than March 15, in the
year immediately following the year in which death occurred.
6.    Voting and Dividend Rights. Prior to the delivery of any shares of Stock
covered by this Award, the Employee shall not have the right to vote or to
receive any dividends with respect to such shares.
7.    Transfer Restrictions. This Award and the Units are nontransferable (other
than by will or by the laws of descent and distribution), and may not be
transferred, sold, assigned, pledged or hypothecated and shall not be subject to
execution, attachment or similar process. Any attempt to effect any of the
foregoing shall be null and void.
8.    Miscellaneous. These Terms and Conditions (a) shall be binding upon and
inure to the benefit of any successor of the Company, (b) shall be governed by
the laws of the State of New York and any applicable laws of the United States,
and (c) may not be amended or modified in any way without the express written
consent of both the Company and the Employee. Consent on behalf of the Company
may only be given through a writing signed, dated and authorized by the
Executive Vice President of Human Resources for McGraw Hill, which directly
refers to these Terms and Conditions and this Award. No other modifications to
these Terms and Conditions are valid under any circumstances. No contract or
right of employment shall be implied by this Award. If this Award is assumed or
a new award is substituted therefor in any corporate reorganization, employment
by such assuming or substituting corporation or by a parent corporation or
subsidiary thereof shall be considered for all purposes of this Award to be
employment by the Company.
In the event of any merger, reorganization, consolidation, recapitalization,
dividend, stock split or other change in corporate structure affecting the
Stock, such substitution or adjustment

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

10



shall be made in the number of Units granted pursuant to this Award as may be
determined to be appropriate by the Committee in its sole discretion.
This Award shall be subject to the requirements of the Senior Executive Pay
Recovery Policy of McGraw Hill (the “Policy”), and all shares of Stock or other
amounts paid or payable to a Participant under or in respect of the Award shall,
if applicable, be subject to recovery or other action pursuant to and as, and to
the extent, provided by the Policy (or any successor policy or requirement), as
in effect from time to time.
Any payment pursuant to this Award shall not be deemed compensation for purposes
of computing benefits under any retirement plan of the Company, and, except as
the Committee may otherwise determine, shall not affect any benefits under any
other benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation.
9.    Change in Control.
In the event of a Change in Control, the following shall apply:
(a)    Effect of Change in Control. The EPS goal hereunder shall be deemed to
have been achieved, and such achievement shall be at the higher of (i) the
target EPS goal and (ii) the EPS goal the Employee would have earned for the
Award Period if the achievement of the relevant goal were measured as of the
date such Change in Control is determined to have occurred solely with respect
to the time frame in which the Award was outstanding. In addition, if the Change
in Control occurs during the first year of the Performance Cycle, the Section
162(m) Performance Target shall be deemed to have been achieved.
(b)    Section 409A Compliance.

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

11



(i)    Pro Rata Portion and Stock Payment. If the Change in Control constitutes
a “change in control event” within the meaning of Section 409A(a)(2)(A)(v) of
the Code (a “Section 409A Change in Control”), then a pro rata portion of the
Units earned under this Award as determined in Section 9(b)(ii) below shall be
distributed immediately to the Employee in the form of shares of Stock, if any,
for the period from the start of the Award Period through the date of the Change
in Control. If such Change in Control is not a Section 409A Change in Control,
then all of the Units earned under this Award shall be converted into cash in
accordance with Section 9(c) below and payment shall be made on the Payment Date
or, if earlier, the Separation Payment Date, in accordance with the provisions
of Section 9(c).
(ii)    Calculation of Pro Rata Portion. Calculation of the pro rata portion of
the Units to be distributed to the Employee hereunder in the event of a Section
409A Change in Control shall be determined solely by multiplying the number of
Units earned under this Award by a fraction, (x) the numerator of which is the
number of calendar quarters of the 12 quarter cycle for the award which have
occurred from the date hereof up to and including the calendar quarter in which
the Section 409A Change in Control occurred and (y) the denominator of which is
12 quarters.
(c)    Conversion and Payment.
(i)    Cash Payment. The Units earned under this Award other than the Units
distributed to the Employee as shares of Stock pursuant to Section 9(b)(i) above
in the event of a Section 409A Change in Control shall be converted into cash by
the Company as of the date such Change in Control is determined to have
occurred. The converted cash amount for each share of Stock shall be the Change
in Control Price. For purposes of this Section 9(c), the “Change in Control
Price” means the highest cash price per share of Stock paid in any transaction
reported

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

12



on the Consolidated Transaction Reporting System, or paid or offered in the
transaction or transactions that result in the Change in Control or any other
bona fide transaction related to a Change in Control or possible Change in
Control at any time during the sixty-day period ending on the date of the Change
in Control, as determined by the Committee. Such cash amounts shall be retained
by the Company for the benefit of the Employee and thereafter shall be
distributed by the Company to the Employee on the Payment Date or, if earlier,
the Separation Payment Date, in accordance with the other provisions of this
Section 9(c).
(ii)    Special Rule for Securities Payments to Shareholders. If the payment to
the shareholders of the Company in connection with the transaction giving rise
to a Change in Control is in the form of securities, either in whole or in part,
then for the purpose of determining the Change in Control Price such securities
shall be deemed converted immediately by the Company into a cash equivalent
amount as of the date of the Change in Control. The determination of such cash
equivalent amount for such securities shall be made by an independent investment
banking firm selected by the Company. The determination of the cash equivalent
amount by this independent investment banking firm shall be final, conclusive
and binding on all persons having an interest therein. All fees incurred in
retaining this investment banking firm shall be paid for by the Company. These
cash amounts so determined as a cash equivalent in the manner provided herein,
together with the cash derived from converting the shares of Stock into cash
under Section 9(c)(i) above, shall be retained by the Company for the benefit of
the Employee and thereafter shall be distributed by the Company to the Employee
on the Payment Date or, if earlier, the Separation Payment Date, in accordance
with the provisions of this Section 9(c).

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

13



(iii)    Funding. Notwithstanding anything herein to the contrary in Sections
9(c)(i) and 9(c)(ii) above, if in connection with a Change in Control the
Company elects to fund other payments due senior executives of the Company
pursuant to various management and benefit plans by effecting payments to the
“rabbi trust” by a third-party trustee or through some other comparable vehicle
in order to protect these payments for the benefit of the senior executives, the
Company in such instance shall immediately fund the cash payment referred to
herein on the same basis, for example, using a rabbi trust or other comparable
vehicle, that are provided for other payments due senior executives of the
Company.
(iv)    Involuntary Termination Other Than for Cause. If the Employee is
terminated involuntarily (except for Cause) prior to the Maturity Date, Employee
shall receive a cash payment computed as provided in Sections 9(c) (i) and (ii)
with respect to the Units that were not converted into shares of Stock and
distributed to the Employee pursuant to Sections 9(a) and (b)(i) calculated as
of the date such Change in Control is determined to have occurred. The Employee
shall receive the payment on (A) the Separation Payment Date, if the Change in
Control is a Section 409A Change in Control and the Separation Date is not more
than two years after the Change in Control, or (B) the Payment Date, if the
Change in Control is not a Section 409A Change in Control or the Separation Date
is more than two years after the Change in Control. For purposes of this Section
9(c), the “Separation Date” means the date of the Employee’s “separation from
service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code, and the “Separation Payment Date” means the Separation Date or, if the
Employee is a “specified employee” as of the Separation Date within the meaning
of Section 409A(a)(2)(B)(i) of the Code, the date that is six months after the
Separation Date (or, if earlier, the date of the Employee’s death).

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

14



(v)    Special Rule Where Severance is Payable. If the employment of the
Employee is terminated voluntarily prior to the Maturity Date and the Employee
receives severance in accordance with any of the provisions of the severance
plan in which the Employee participates at the time of a Change in Control, the
Employee shall receive a cash payment computed as provided in Sections 9(c) (i)
and (ii) with respect to the Units that were not converted into shares of Stock
and distributed to the Employee pursuant to Sections 9(a) and (b)(i) calculated
as of the date such Change in Control is determined to have occurred. The
Employee shall receive the payment on (A) the Separation Payment Date, if the
Change in Control is a Section 409A Change in Control and the Separation Date is
not more than two years after the Change in Control, or (B) the Payment Date, if
the Change in Control is not a Section 409A Change in Control or the Separation
Date is more than two years after the Change in Control.
(vi)    Retirement or Disability. If the employment of the Employee is
terminated due to Retirement or Disability prior to the Maturity Date, the
Employee shall receive a cash payment computed as provided in Sections 9(c)(i)
and (ii) with respect to the Units that were not converted into shares of Stock
and distributed to the Employee pursuant to Sections 9(a) and (b)(i) calculated
as of the date the Change in Control is determined to have occurred. The
Employee shall receive such payment on (A) the Separation Payment Date, if the
Change in Control is a Section 409A Change in Control and the Separation Date is
not more than two years after the Change in Control, or (B) the Payment Date, if
the Change in Control is not a Section 409A Change in Control or the Separation
Date is more than two years after the Change in Control.
(vii)    Death. If the employment of the Employee is terminated due to death
prior to the Maturity Date, upon such termination, the beneficiary designated by
the Employee (or if the

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

15



Employee has not designated a beneficiary, to the representative of the
Employee’s estate) shall receive, within 60 days following the date of the
Employee’s death, a cash payment computed as provided in Sections 9(c)(i) and
(ii) with respect to the Units that were not converted into shares of Stock and
distributed to the Employee pursuant to Sections 9(a) and (b)(i) calculated as
of the date the Change in Control is determined to have occurred.
(viii)    Forfeiture. If the employment of the Employee terminates prior to the
Maturity Date for any reason not described in Sections 9(c)(iv) through (vii),
the Employee will forfeit all Units that were not converted into shares of Stock
and distributed to the Employee purchase to Sections 9(a) and (b)(i).
(d)    Securities Law Compliance. If in the event of a Change in Control no
listing or registration statement is in effect pursuant to Section 10 below, the
Company shall distribute to the Employee a cash equivalent amount representing
the shares of Stock to be distributed to the Employee.
10.    Securities Law Requirements. The Company shall not be required to issue
shares of Stock in settlement of or otherwise pursuant to this Award unless and
until (a) the shares have been duly listed upon each stock exchange on which the
Stock is then registered; (b) a registration statement under the Securities Act
of 1933, as amended, with respect to such shares is then effective; and (c) the
issuance of the shares would comply with such legal or regulatory provisions of
such countries or jurisdictions outside the United States as may be applicable
in respect of this Award.
11.    Section 409A. This Award is intended to provide for the “deferral of
compensation” within the meaning of Section 409A(d)(1) of the Code and to meet
the

NYDOCS01/1352892.5        

--------------------------------------------------------------------------------

16



requirements of Section 409A(a)(2), (3) and (4) of the Code, and it shall be
interpreted and construed in accordance with this intent.
12.    Incorporation of Plan Provisions. This Award, including the Units and the
shares of Stock, if any, to be issued hereunder, is made pursuant to the Plan
and, except where specifically noted, the terms and conditions thereof are
incorporated as if fully set forth herein.

NYDOCS01/1352892.5        